Citation Nr: 0335284	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-19 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1945 to August 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the 
veteran's cause of death.    

The veteran died on November [redacted], 1999.  His death certificate 
lists the immediate cause of death as cardiopulmonary 
collapse due to or as a consequence of congestive heart 
failure, hypertensive cardiomyopathy, acute renal failure, 
and pulmonary hypertension.  At the time of his death, the 
veteran was not service-connected for any disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2001, the appellant applied for burial benefits and 
filed an informal claim for service connection for the cause 
of the veteran's death.  In her statement, the appellant 
noted that while in service, the veteran "contracted 
gingivitis which doctors claimed cause the start of 
pericarditis."  She stated that the veteran was in receipt 
of Social Security Administration (SSA) disability benefits 
after he underwent a pericardiectomy in 1980.  The records 
from SSA have not been associated with the veteran's claims 
file.  

Statements by lay persons as to what they were told by 
medical professionals constitute medical hearsay.  Such 
statements are not competent.  However, VA has a duty to 
advise claimants to submit statements from medical 
professionals who have rendered opinions that are favorable 
to the claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).

VA obtained the veteran's medical treatment records from 
Mount St. Mary's Hospital and Health Center from January 1988 
through November 1999.  Contained within these records are 
references to other treatment for heart-related illness, to 
include pericardiectomy in the 1980s, coronary angiograms 
conducted at Buffalo General Hospital in 1990 and 1998, and 
treatment from other physicians.  These records are not part 
of the claims folder and are relevant to the appellant's 
claim.  VA is required to obtain copies of private treatment 
records reported by medical professionals in treatment 
summaries.  Massey v. Brown, 7 Vet. App. 204 (1994).  

The appellant in her October 2002 substantive appeal stated 
that the veteran underwent treatment at the Cleveland Clinic, 
however, those records have not been associated with the 
veteran's claims file.  

VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  The RO attempted to 
provide this notice in a letter dated in October 2001.  This 
notice was provided in accordance with the provisions of 38 
C.F.R. § 3.159(b)(1) and limited the appellant's time for 
response to 60 days.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  The RO should request copies of all 
decisions, and all medical records 
considered in those decisions, with regard 
to the veteran's claims for Social 
Security disability benefits.

3.  The RO should invite the appellant to 
submit statements from medical 
professionals who advised her that the 
veteran developed pericarditis as the 
result of gingivitis beginning in service.  
She should also be advised to submit 
evidence that pericarditis caused or 
contributed to the veteran's death.

4.  The RO should take the necessary steps 
to obtain records of the veteran's 
treatment by Drs. Macaluso, Fiorica, and 
Nolan at the Mount St. Mary's Hospital of 
Niagara Falls, 5300 Military Road, 
Lewiston, NY, 14092-1997, or, the Buffalo 
General Hospital, 100 High Street, 
Buffalo, NY 14203, and, treatment at The 
Cleveland Clinic, 9500 Euclid Avenue, 
Cleveland, OH  44195. 

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.  If the benefit sought continues 
to be denied, the RO should issue a 
supplemental statement of the case.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


